DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosa (US-2005/0039365).
	As to claim 1, 4, 5, Rosa teaches an identification band for a tire comprising a main body 10 that is stretchable around and through a tire to form a loop and an attachment system having attachment member 20, 21 on either end of the loop and including identification information (see Rosa figures 1 and 6, paragraph 0013-0015).
	As to claim 2, the length of the strap is greater than the width.
	As to claim 6, Rosa teaches that the attachment means may be hooks and loops (see paragraph 0013).
As to claim 7, Rosa teaches that the strap is adaptable to different lengths for different sized tires (see paragraph 0013).

As to claim 9, Rosa describes the indicia as “typically an advertisement, specification, or other written material regarding the tire” (see paragraph 0015).  This description anticipates a reasonable interpretation of the term “code”.
As to claims 11-13, the limitations reciting details of the tires being unmounted, mounted, or including spokes are taken as functional limitations specifying the intended use of the claimed band.  The band taught by Rosa is capable of being used with tires as claimed and therefore anticipates the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rosa (US-2005/0039365) in view of Mattson (US-2013/0067730).
As to claim 3, Rosa teaches that the band may be an elastic strap but does not specifically teach an elastic fabric.  Mattson teaches a sign that is attached to an article with an elastic fabric band (see Mattson figure 1, paragraph 0018).  It would have been obvious to one of ordinary skill in the art to form the strap of Rosa from an elastic fabric .

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rosa (US-2005/0039365) in view of McDaniel (US-4441258).
As to claims 10 and 16, Rosa does not teach using a color code to identify the tires.  McDaniel teaches a coded tape that is used to identify a matrix code for a tire and teaches specifically a color code (see McDaniel column 5 lines 12-29).  The color of the indicia is a mere change in printed matter and it has been held that mere changes in printed matter cannot be relied upon for patentability absent a new and unobvious functional relationship between the printed matter and the substrate. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983).  To the extent that color coding has a functional relationship with the substrate, McDaniel clearly demonstrates that color coding specifically for tire indicia is known in the art and thus does not have a novel or nonobvious functional relationship with the substrate.

Claims 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosa (US-2005/0039365).
As to claims 14, 15, 17, 18, Rosa teaches passing an identification band for a tire comprising a main body 10 that is stretchable around and through a tire and forming a loop and an attachment system having attachment member 20, 21 on either end of the .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rosa (US-2005/0039365) and further in view of Dunning (US-1356053).
As to claim 19, Rosa does not specify attaching the band to a tire on a rim with spokes.  Dunning shows a label attached to a tire with spokes (see Dunning figure 2).  It would have been obvious to one of ordinary skill in the art to attach the band taught by Rosa to a tire with spokes as shown by Dunning, since wheels with spokes are old and well known and the method taught by Rosa and Dunning is essentially the same as claimed whether with spokes or not.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636